Citation Nr: 0523960	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  98-08 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Denver, Colorado


THE ISSUES

1.	Entitlement to service connection for a low back 
disability, to include arthritis.

2.	Entitlement to service connection for bilateral pes 
planus.

3.	Entitlement to service connection for scarring behind 
the ears.

4.	Entitlement to service connection for a chronic headache 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from July 1975 to July 1979, 
and from August 1986 to September 1987.

This appeal to the Board of Veterans Appeals (Board) arises 
from May 1997 and May 1998 rating actions that denied service 
connection for a low back disability, to include arthritis, 
bilateral pes planus, scarring behind the ears, and a chronic 
headache disability.

By decision of January 2000, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.

In November 2002, the veteran testified at a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record.

By decision of June 2003, the Board, in pertinent part, again 
remanded the issues on appeal to the RO for further 
development of the evidence and for due process development.




FINDINGS OF FACT

1.  To the extent possible, all notification and development 
action needed to fairly adjudicate the claims on appeal has 
been accomplished.

2.  A low back disability, to include arthritis, was first 
manifested many years following the veteran's separation from 
his first period of military service, and there is no medical 
evidence or opinion establishing a nexus between such 
disability and service.

3.  Bilateral pes planus was first manifested following the 
veteran's separation from his first period of military 
service, and there is no medical evidence or opinion 
establishing a nexus between such disability and service.

4.  Scarring behind the ears was first manifested many years 
following the veteran's separation from his first period of 
military service, and there is no medical evidence or opinion 
establishing a nexus between such disability and service.

5.  A chronic headache disability was first manifested many 
years following the veteran's separation from his first 
period of military service, and there is no medical evidence 
or opinion establishing a  nexus between such disability and 
service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back 
disability, to include arthritis, are not met.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).

2.  The criteria for service connection for bilateral pes 
planus are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

3.  The criteria for service connection for scarring behind 
the ears are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

4.  The criteria for service connection for a chronic 
headache disability are not met.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, the VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished, to the 
extent possible.  

Through the October and December 1996 and January, February, 
March, April, and May 1997 RO letters, the May 1997 and May 
1998 rating actions, the May 1998 Statement of the Case 
(SOC), the September and November 1998, June and July 1999, 
June and October 2002, and July and August 2003 RO letters, 
the November 2004 Supplemental SOC (SSOC), and the April 2005 
RO letter, the veteran and his representative were variously 
notified of the law and regulations governing entitlement to 
the benefits sought on appeal, the evidence that would 
substantiate his claims, and the evidence that had been 
considered in connection with his appeal.  Thus, the Board 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support his claims, and 
has been provided ample opportunity to submit information and 
evidence.  

Additionally, the SOC, SSOC, and June 2002 and July and 
August 2003 RO letters variously informed the veteran of what 
the evidence had to show to establish entitlement to the 
benefit he sought; what information or evidence the VA still 
needed from him; what evidence the VA had retrieved and 
considered in his claims; what evidence he had to furnish; 
what he had to do to obtain assistance from the VA in 
connection with his appeal; and that the VA would make 
reasonable efforts to help him get evidence necessary to 
support his claims, such as medical records (including 
private medical records), if he gave it enough information 
about such records so that it could request them from the 
person or agency that had them.  In addition, the latter 2002 
and 2003 RO letters specifically informed the appellant of 
the VCAA's requirements, and notified him that he could help 
with his claims by informing the VA of any additional 
information or evidence that he wanted it to try to obtain 
for him, where to send additional evidence or information 
concerning his appeal, and where he could request assistance 
if needed.  The latter 2003 RO letters specifically notified 
the veteran to furnish any medical records supporting his 
claims that he had in his possession.  Accordingly, the Board 
finds that the statutory and regulatory requirement that the 
VA notify a claimant what evidence, if any, will be obtained 
by the claimant and what evidence will be retrieved by the VA 
has been met.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held that proper VCAA notice 
should notify a veteran of: (1) the evidence that is needed 
to substantiate a claim; (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by the VA that the 
claimant provide any evidence in his possession that pertains 
to the claim.  As indicated above, all four content of notice 
requirements have been met in this case.    

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the VA Secretary receives a complete 
or substantially complete application for VA-administered 
benefits.  In that case, the Court determined that the VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  In the case now 
before the Board, duty to assist letters were furnished to 
the veteran in October and December 1996 and January, 
February, March, April, and May 1997, but documents strictly 
meeting the VCAA's notice requirements were not, nor could 
they have been, provided to him until after the May 1997 and 
May 1998 rating actions on appeal, inasmuch as the VCAA was 
not enacted until late 2000.  However, the Board finds that 
any lack of full, pre-adjudication notice in this case does 
not prejudice the veteran in any way.  In this regard, the 
Board points out that the Court has also held that an error 
in the adjudicative process is not prejudicial unless it 
affects a substantial right so as to injure an interest that 
the statutory or regulatory provision involved was designed 
to protect, such that the error affects the essential 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  The Board finds that, in this case, the 
delay in issuing the 38 U.S.C.A. § 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that his claims 
were fully developed (to the extent possible) and 
readjudicated after notice was provided.  

As indicated above, the rating actions, numerous RO letters, 
SOC, and SSOC issued between 1996 and 2005 have repeatedly 
explained to the veteran what was needed to substantiate his 
claims.  As a result of RO development and the Board's 
January 2000 and June 2003 Remands, comprehensive 
documentation, identified below, has been associated with the 
claims file and considered in evaluating the veteran's 
appeal.  The RO most recently readjudicated the veteran's 
claims on the merits in November 2004 on the basis of all the 
available evidence of record, as reflected in the SSOC.

Additionally, the Board finds that all necessary action on 
the claims currently under consideration has been 
accomplished, to the extent possible.  The RO, on its own 
initiative as well as pursuant to the Board Remands, has made 
all necessary and appropriate efforts to assist the appellant 
in obtaining evidence necessary to substantiate his claims.  
The claims file documents persistent and exhaustive efforts 
by the RO from 1996 to 2003 to obtain service medical records 
from the veteran's first period of active service from 
multiple military records depositories, including the 
National Personnel Records Center and the military department 
of the State of Indiana; the numerous RO letters documenting 
this laudatory, but frustratingly futile effort have been 
associated with the claims file.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any existing, pertinent evidence 
that has not been obtained.  In a statement of March 1997, 
the veteran stated that he did not have any of his service 
medical records in his possession.

Hence, the Board finds that any failure on the part of the VA 
in not fulfilling any VCAA notice requirements prior to the 
RO's initial adjudications of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claims now under 
consideration, at this juncture, without directing or 
accomplishing any additional notification and/or development 
action.  

II.  Background

Service medical records for the veteran's first period of 
active service are not of record.

Medical records from the veteran's period of Reserve military 
service show that in February 1981 he denied a history of 
frequent or severe headaches, ear trouble, skin diseases, 
arthritis, recurrent back pain, and foot trouble.  He 
reported a history of fallen arches (flat feet) and wore arch 
supports.  On examination, the head, ears, spine, and skin 
were normal.  There was 2nd-degree pes planus, which the 
examiner noted was asymptomatic and not disabling.

In February 1985, the veteran denied a history of frequent or 
severe headaches, ear trouble, skin diseases, arthritis, 
recurrent back pain, and foot trouble.  On examination, the 
spine and feet were normal.  There was a scar behind the left 
ear.

In an October 1986 report of medical history, the veteran 
left blank spaces provided to check if he had frequent 
headaches or arthritis.

On July 1987 examination, the head, ears, feet, spine, and 
skin were normal.

In a February 1991 report of medical history, the veteran 
left blank spaces provided to check if he had frequent 
headaches or arthritis.

In April 1991, the veteran denied a history of frequent or 
severe headaches, ear trouble, skin diseases, arthritis, and 
recurrent back pain.  He reported pes planus, which the 
examiner noted was not a problem.  On examination, the head, 
ears, feet, spine, and skin were normal.

On March 1997 examination by G. Waintrub, M.D., the veteran 
complained of low back pain that he attributed to his flat 
feet, as well as headaches around the temporo-occipital and 
mastoid regions.  Current examination showed scars with 
keloids in both mastoid regions.  The veteran gave a history 
of wearing tight eyeglasses in service that reportedly caused 
inflammation, laceration, and scarring in both mastoid 
regions, as well as headaches from these regions.  The 
assessments were low back pain, flat feet, and tension-like 
headaches.

On March 1997 VA orthopedic examination, the veteran 
complained of flat feet, as well as low back pain that had 
its onset in service due to carrying a heavy frame back-pack.  
After examination and X-rays, the diagnoses were bilateral 
pes planus and lumbar spine degenerative disease.

On March 1997 VA examination, the veteran gave a history of 
the earpieces of his eyeglasses rubbing behind his ears in 
service, and causing infection and scarring as well as 
chronic headaches in that area.  After examination, the 
impressions were scar tissue behind the ears related to 
keloid formation, and probably related to wearing eyeglasses 
with earpieces that rubbed the area; and chronic, post-
auricular pain and headaches, probably associated with the 
keloid formation and infections behind the ears.

On April 1997 examination, J. Dworkin, D.P.M., noted 
bilateral pes planus.

On May 1997 military examination, the veteran gave a history 
of frequent or severe headaches, recurrent back pain, and 
foot trouble.  The examiner noted occipital headaches that 
were questionably related to stress, and recurrent low back 
pain that was related to flat feet.  Current examination 
showed bilateral flat feet.  The spine was normal.

At the November 2002 Board hearing on appeal, the veteran 
gave testimony as to the onset of flat feet, back problems, 
scars behind the ears, and headaches during his first period 
of active service.

III.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by peacetime service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
arthritis becomes manifest to a degree of       10 percent or 
more within 1 year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In this case, there is no documentary evidence of any low 
back disability, pes planus, scarring behind the ears, or 
chronic headache disability during the veteran's first period 
of active military service.  Despite exhaustive efforts, 
those service medical records could not be obtained.    

The Board also notes that the competent medical evidence does 
not establish a nexus between the veteran's currently-
diagnosed low back disability, to include arthritis, 
bilateral pes planus, scarring behind the ears, and chronic 
headache disability and any incident of his first period of 
active military service.  When pes planus was first noted on 
February 1981 military examination and a scar behind the left 
ear was first noted on February 1985 military examination, 
neither the veteran nor the examiners attributed those 
disabilities to his first period of active service.  

When low back pain was first objectively demonstrated on Dr. 
Waintrub's March 1997 examination, neither the veteran nor 
the examiner attributed that disability to his first period 
of active service.  Although on that same examination the 
veteran gave a history of the inservice onset of scarring 
behind the ears and headaches, Dr. Waintrub made no nexus 
opinion linking those disabilities to the first period of 
active service.  On March 1997 VA examination, the veteran 
gave a history of the inservice onset of flat feet and low 
back pain, but the physician made no nexus opinion linking 
the currently-diagnosed bilateral pes planus and lumbar spine 
degenerative disease to the first period of active service.      

While the March 1997 VA medical records contain the veteran's 
post-service history of first having had low back pain, flat 
feet, scarring behind the ears, and headaches during military 
service, that history alone is not a reliable indicator of 
the inservice onset of such disorders.  As indicated above, 
such history is not supported objectively, as there are no 
service medical records to show the presence of such 
disabilities during the first period of active service.  One 
March 1997 VA examiner's impressions were that scar tissue 
behind the veteran's ears was probably related to wearing 
eyeglasses with earpieces that rubbed the area, and that his 
chronic, post-auricular pain and headaches were probably 
associated with the keloid formation and infections behind 
the ears, but the Board finds that the veteran's own reported 
history of the inservice onset of any disability, as 
reflected in records of his VA medical treatment, does not 
constitute competent evidence of the required nexus.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence that 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute competent medical evidence, and 
a bare transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional).

There is no other competent medical evidence or opinion to 
support the claims for service connection, and neither the 
veteran nor his representative has alluded to the existence 
of any such evidence or opinion.  

Although the veteran has claimed and testified as to a 
relationship between his current low back disability, to 
include arthritis, bilateral pes planus, scarring behind the 
ears, and chronic headache disability and his first period of 
military service, as a layman without the appropriate medical 
training and expertise, he is not competent to render a 
probative opinion on a medical matter such as a medical nexus 
between a current disability and his military service.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  

Under these circumstances, the Board finds that the claims 
for service connection for a low back disability, to include 
arthritis, bilateral pes planus, scarring behind the ears, 
and a chronic headache disability must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
in the absence of any competent evidence to support the 
claims, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Service connection for a low back disability, to include 
arthritis, is denied.

Service connection for bilateral pes planus is denied.

Service connection for scarring behind the ears is denied.

Service connection for a chronic headache disability is 
denied.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


